Exhibit 10(a)

 

CANTEL MEDICAL CORP.

2006 EQUITY INCENTIVE PLAN

(As amended through July 12, 2013)

 

1.              Purpose.  The purpose of the Cantel Medical Corp. 2006 Equity
Incentive Plan (“the Plan”) is to attract and retain employees and Directors of
the Company and its Subsidiaries, and to provide such persons incentives and
rewards for performance, by making available to them stock options and other
awards. It is believed that these increased incentives and rewards stimulate the
efforts of employees and non-employee Directors towards the continued success of
the Company and its Subsidiaries.

 

2.              Definitions.  As used in the Plan, the following terms shall
have the meanings set forth below:

 

“Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Award, or any other right, interest or option relating to Shares
granted pursuant to the provisions of the Plan.

 

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award granted by the Committee hereunder.

 

“Benefit Plan” means any employment agreement, severance agreement or similar
agreement between the Participant and the Company (or a Subsidiary) or any long
term incentive plan or similar plan of the Company which covers the Participant,
in each case which includes provisions relating to an Award granted hereunder.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, unless otherwise provided in a particular Award Agreement,
“cause” as defined in any employment or severance agreement the Participant may
have with the Company or a Subsidiary or, if no such agreement exists, (a)
commission of any criminal act; (b) engaging in any act involving dishonesty or
moral turpitude; (c)  material violation of the Company’s or any of its
Subsidiaries’ written policies; or (d) serious neglect or misconduct in the
performance of the Participant’s duties for the Company or any of its
Subsidiaries or willful or repeated failure or refusal to perform such duties,
in each case as determined by the Committee in its sole discretion, which
determination will be final, binding and conclusive.

 

“Change in Control” means the occurrence of any of the following events: (i) at
any time after the Effective Date at least a majority of the Board shall cease
to consist of “Continuing Directors” (meaning directors of the Company who
either were directors on the Effective Date or who subsequently became directors
and whose election, or nomination for election by the Company’s stockholders,
was approved by a majority of the then Continuing Directors); or (ii) any
“person” or “group” (as determined for purposes of Section 13(d)(3) of the
Exchange Act), except any majority-owned subsidiary of the Company or any
employee benefit plan of the Company or any trust thereunder, shall have
acquired “beneficial ownership” (as determined for purposes of Securities and
Exchange Commission (“SEC”) Regulation 13d-3) of Shares having 40% or more of
the voting power of all outstanding Shares, unless such acquisition is approved
by a majority of the directors of the Company in office immediately preceding
such acquisition; or (iii) a merger or consolidation occurs to which the Company
is a party, in which outstanding Shares are converted into shares of another
company (other than a conversion into shares of voting common stock of the
successor corporation or a holding company thereof representing 80% of the
voting power of all capital stock thereof outstanding immediately after the
merger or consolidation) or other securities (of either the Company or another
company) or cash or other property; or (iv) the sale of all, or substantially
all, of the Company’s assets occurs; or (v) the stockholders of the Company
approve a plan of complete liquidation of the Company.

 

“Change in Control Price” means, with respect to a Share, (i) the price per
Share as set forth in the sale, merger or similar agreement giving rise to the
Change in Control, or (ii) if there is no such agreement and except as provided
in clause (iii) below, the average per share closing sales price of a Share
(rounded to four decimal places), as reported on the New York Stock Exchange
Consolidated Tape, over the ten consecutive trading day period prior to and
including the date of a Change in Control, or (iii) in the case of a complete
liquidation of the Company, the price

 

--------------------------------------------------------------------------------


 

per Share as determined in the plan of liquidation; provided, however, that in
the case of Incentive Stock Options, Change in Control Price shall be the Fair
Market Value of such Share on the date such Incentive Stock Option is exercised
or deemed exercised pursuant to Section 10(b). To the extent the consideration
paid in any such Change in Control transaction consists in full or in part of
securities or other noncash consideration, the value of such securities or other
noncash consideration shall be determined in the sole discretion of the Board.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

 

“Committee” means the Compensation Committee of the Board or (except for
purposes of Section 12 below and Awards as to which such Section is applicable)
such other person(s) or committee to whom it has delegated any authority, as may
be appropriate. A person may serve on the Compensation Committee only if he or
she (i) is a “Non-employee Director” for purposes of Rule 16b-3 under the
Exchange Act, and (ii) satisfies the requirements of an “outside director” for
purposes of Section 162(m) of the Code.

 

“Company” means Cantel Medical Corp., a Delaware corporation.

 

“Covered Employee” means a “covered employee” within the meaning of Section
162(m)(3) of the Code, or any successor provision thereto.

 

“Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code.

 

“Director” means a member of the Board.

 

“Effective Date” means November 14, 2006, the date this Plan is effective.

 

“Employee” means any employee of the Company or any Subsidiary. For any and all
purposes under this Plan, the term “Employee” shall not include a person hired
as an independent contractor, leased employee, consultant or a person otherwise
designated by the Committee, the Company or a Subsidiary at the time of hire as
not eligible to participate in or receive benefits under the Plan or not on the
payroll, even if such ineligible person is subsequently determined to be a
common law employee or otherwise an employee of the Company or a Subsidiary by
any governmental or judicial authority. For purposes of the Plan, an Employee
shall be considered to have terminated employment or services and to have ceased
to be an Employee if his or her employer ceases to be a Subsidiary, even if he
or she continues to be employed by such employer, unless he or she is
immediately thereafter employed by the Company or another Subsidiary.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, with respect to the Shares, as of any date, the
closing sales price for the Shares as reported on the New York Stock Exchange
Consolidated Tape for that date or, if no closing price is reported for that
date, the closing sales price on the next preceding date for which such prices
were reported, unless otherwise determined by the Committee.

 

“Incentive Stock Option” means an Option granted under Section 6 that is
intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.

 

“Option” means any right granted to a Participant under the Plan allowing such
Participant to purchase Shares at such price or prices and during such period or
periods as the Committee shall determine.

 

“Participant” means an Employee or a non-employee Director who is selected by
the Committee or the Board from time to time in its sole discretion to receive
an Award under the Plan.

 

“Performance Award” means any Award of Performance Shares granted pursuant to
Section 9.

 

2

--------------------------------------------------------------------------------


 

“Performance Period” means that period established by the Committee at the time
any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.

 

“Performance Share” means any grant pursuant to Section 9 of a unit valued by
reference to a designated number of Shares, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, Shares, other property, or any combination
thereof, upon achievement of such performance goals during the Performance
Period as the Committee shall establish at the time of such grant or thereafter.

 

“Person” means any individual, corporation, partnership, association, limited
liability company, joint-stock company, trust, unincorporated organization or
government or political subdivision thereof.

 

“Restricted Stock” means any Share issued with the restriction that the holder
may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose (including,
without limitation, any restriction on the right to vote such Share and the
right to receive any cash dividends), which restrictions may lapse separately or
in combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

“Restricted Stock Award” means an award of Restricted Stock under Section 8.

 

“Retirement” means an Employee’s termination of employment with the Company or
its Subsidiary or a non-employee Director’s cessation of service as a Director
(other than as a result of death or Disability or removal for Cause) on or after
(A) the Participant’s 65th birthday if the Participant has completed at least
ten years of employment with the Company or any of its Subsidiaries or service
as a Director, or (B) the Participant’s 60th birthday if the Participant has
completed at least 15 years of employment with the Company or any of its
Subsidiaries or service as a Director.

 

“Shares” means the shares of common stock of the Company.

 

“Stock Appreciation Right” means any right granted to a Participant pursuant to
Section 7 to receive, upon exercise by the Participant, the excess of (i) the
Fair Market Value of one Share on the date of exercise over (ii) the grant price
of the right on the date of grant. Any payment by the Company in respect of such
right may be made in cash, Shares, other property, or any combination thereof,
as the Committee, in its sole discretion, shall determine.

 

“Subsidiary” means a corporation, company or other entity in which the Company
beneficially owns, directly or indirectly, at least 50 percent of the total
combined voting stock or voting power.

 

“Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a company acquired by the
Company or with which the Company combines.

 

3.              Administration.

 

(a)         The Plan shall be administered by the Committee.  The Committee
shall have full power and authority, subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to (a) select the Employees of the Company and its Subsidiaries to
whom Awards may from time to time be granted hereunder; (b) determine the type
or types of Award to be granted to each Participant hereunder; (c) determine the
number of Shares to be covered by or relating to each Award granted hereunder;
(d) determine the terms and conditions, not inconsistent with the provisions of
the Plan, of any Award granted hereunder; (e) determine whether, to what extent
and under what circumstances Awards may be settled in cash, Shares or other
property or canceled; (f) determine whether, to what extent, and under what
circumstances receipt of cash, Shares and other property payable with respect to
an Award made under the Plan is to be deferred either automatically or at the
election of the Participant; (g) interpret and administer the Plan and any
instrument or agreement entered into under the Plan; (h) establish such rules
and regulations and appoint such agents as it shall deem appropriate for the

 

3

--------------------------------------------------------------------------------


 

proper administration of the Plan; and (i) make any other determination and take
any other action that the Committee deems necessary or desirable for
administration of the Plan. The decisions of the Committee shall be final,
conclusive and binding with respect to the interpretation and administration of
the Plan and any grant made under it. The Committee shall make, in its sole
discretion, all determinations arising in the administration, construction or
interpretation of the Plan and Awards under the Plan, including the right to
construe disputed or doubtful Plan or Award terms and provisions, and any such
determination shall be conclusive and binding on all persons, except as
otherwise provided by law. A majority of the members of the Committee may
determine its actions and fix the time and place of its meetings.

 

(b)         Except as provided in Section 12, the Committee shall be authorized
to make adjustments in Performance Award criteria or in the terms and conditions
of other Awards in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in applicable laws, regulations
or accounting principles. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem desirable to carry it into effect. In the event
that the Company shall assume outstanding employee benefit awards or the right
or obligation to make future such awards in connection with the acquisition of
or combination with another corporation or business entity, the Committee may,
in its discretion, make such adjustments in the terms of Awards under the Plan
as it shall deem appropriate.

 

(c)          The Committee shall have the right, from time to time, to delegate
to the Chief Executive Officer or one or more other officers of the Company such
duties or powers as the Committee may deem advisable with respect to the
designation of employees to be recipients of Awards and the nature and size of
any such Awards, subject to the requirements of Section 157(c) of the Delaware
General Corporation Law (or any successor provision) and such other limitations
as the Committee shall determine; provided, however, that (i) in no event shall
any such delegation of authority be permitted with respect to Awards to any
members of the Board or to any person who is subject to Rule 16b-3 under the
Exchange Act or to an Award to which the Committee provides that Section 12
below is applicable, and (ii) the resolution providing for such authorization
sets forth the extent and limitations of such authority, including without
limitation the maximum size of Awards and number of Awards that can be approved
by the delegatee(s) in any fiscal quarter.  The Committee shall also be
permitted to delegate, to any appropriate officer or employee of the Company,
responsibility for performing certain ministerial and administrative functions
under the Plan. In the event that the Committee’s authority is delegated to
officers or employees in accordance with the foregoing, all provisions of the
Plan relating to the Committee shall be interpreted in a manner consistent with
the foregoing by treating any such reference as a reference to such officer or
employee for such purpose. Any action undertaken in accordance with the
Committee’s delegation of authority hereunder shall have the same force and
effect as if such action was undertaken directly by the Committee and shall be
deemed for all purposes of the Plan to have been taken by the Committee.

 

(d)         Notwithstanding the foregoing to the contrary, any Awards or formula
for granting Awards under the Plan made to non-Employee Directors shall be
approved by the Board. With respect to Awards to such Directors, all rights,
powers and authorities vested in the Committee under the Plan shall instead be
exercised by the Board, and all provisions of the Plan relating to the Committee
shall be interpreted in a manner consistent with the foregoing by treating any
such reference as a reference to the Board for such purpose.

 

(e)          The terms and conditions of all Awards granted pursuant to the
Plan, including the grant date, shall be approved in writing by the Board,
Committee or Chief Executive Officer (or other permitted delegate), as the case
may be, but in all cases consistent with the terms of the Plan. The grant date
for an Award shall be on or after, but never earlier then, the date of such
written approval.  In no event shall the grant date for an Award be changed
after such approval.

 

4.              Shares Subject to the Plan.

 

(a)         Subject to adjustment as provided in Section 4(c), a total of five
million five hundred ninety one thousand two hundred fifty (5,591,250) Shares
shall be authorized for issuance pursuant to Awards granted under the Plan, of
which (i) an aggregate of two million seven hundred thousand (2,700,000) Shares
are authorized for issuance pursuant to Options and Stock Appreciation Rights
and (ii) an aggregate of two million eight hundred ninety one thousand two
hundred fifty (2,891,250) Shares are authorized for issuance pursuant to
Restricted Stock Awards and Performance Awards.  Subject to adjustment as
provided in Section 4(c), the number of Shares with respect to which

 

4

--------------------------------------------------------------------------------


 

a Participant may be granted Awards under the Plan during any calendar year
shall not exceed 168,750, of which a maximum of 168,750 may be issued to any
Participant during any calendar year as Options or Stock Appreciation Rights.

 

(b)         Any Shares issued hereunder may consist, in whole or in part, of
authorized and unissued Shares, treasury Shares or Shares purchased in the open
market or otherwise.

 

(c)          In the event of any change in the Shares by reason of any merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
reverse stock split, spin-off or similar transaction or any other change in
corporate structure affecting the Shares, (i) the maximum aggregate number and
kind of shares specified herein as available for the grant of Awards, (ii) the
number and kind of shares or the amount of cash or other property that may be
issued and delivered to Participants upon the exercise of any Award or in
payment with respect to any Award, that is outstanding at the time of such
change, (iii) the exercise or grant price per share of Options or Stock
Appreciation Rights subject to outstanding Awards granted under the Plan, shall
be correspondingly adjusted so as to prevent substantial dilution or enlargement
of the rights granted to, or available for, the Participants hereunder.  Such
adjustment shall be automatic in the case of stock dividends, stock splits,
reverse stock splits and other transactions where the requisite adjustment is
readily ascertainable such that the Participant’s proportionate interest in the
Company or in the cash, Shares or other property issuable under an Award shall
be maintained to the same extent, as near as may be practicable, as immediately
before the occurrence of any such event. In all other cases, the adjustment
shall be made in such manner as the Committee, in its sole discretion, may deem
equitable to achieve the above stated purpose as near as may be practicable;
provided, however, that the number of Shares subject to any Award shall always
be a whole number and further provided that in no event may any change be made
to an Incentive Stock Option that would constitute a “modification” within the
meaning of Section 424(h)(3) of the Code.

 

(d)         The following Shares may also be used for the issuance of Awards
under the Plan:  (i) Shares which have been forfeited under a Restricted Stock
Award or a Performance Award; and (ii) Shares which are allocable to the
unexercised portion of an Option or Stock Appreciation Right issued under the
Plan which has expired or been terminated.

 

5.              Eligibility.  Any Employee or non-employee Director shall be
eligible to be selected as a Participant; provided, however, that Incentive
Stock Options shall only be awarded to Employees of the Company or any
Subsidiary.  Notwithstanding any provision in this Plan to the contrary, the
Board shall have the authority, in its sole and absolute discretion, to select
non-employee Directors as Participants who are eligible to receive Awards other
than Incentive Stock Options under the Plan. The Board shall set the terms of
any such Awards in its sole and absolute discretion, and the Board shall be
responsible for administering and construing such Awards in substantially the
same manner that the Committee administers and construes Awards to Employees.

 

6.              Stock Options.  Options may be granted hereunder to any
Participant, either alone or in addition to other Awards granted under the Plan
and shall be subject to the following terms and conditions:

 

(a)         Exercise Price. The exercise price per Share shall be not less than
the Fair Market Value of the Shares on the date the Option is granted.

 

(b)         Number of Shares. The Option shall state the number of Shares
covered thereby.

 

(c)          Exercise of Option. Unless otherwise determined by the Committee,
an Option will be deemed exercised by the optionee, or in the event of death, an
option shall be deemed exercised by the estate of the optionee or by a person
who acquired the right to exercise such option by bequest or inheritance or
otherwise by reason of the death of the optionee, upon delivery of (i) a notice
of exercise to the Company or its representative, or by using other methods of
notice as the Committee shall adopt, and (ii) accompanying payment of the
exercise price in accordance with any restrictions as the Committee shall adopt.
The notice of exercise, once delivered, shall be irrevocable.

 

(d)         Broker-Assisted Exercises. To the extent permitted by law, any
Option may permit payment of the exercise price from the proceeds of sale
through a bank or broker on a date satisfactory to the Company of some or all of
the Shares to which such exercise relates. In such case, the Committee shall
establish rules and procedures relating to

 

5

--------------------------------------------------------------------------------


 

such Broker- (or Bank-) assisted exercises in a manner intended to comply with
the requirements of Section 422 of the Code (in the case of Incentive Stock
Options) and Section 409A of the Code, including as to all Options, without
limitation, the time when the election to exercise an option in such manner may
be made, the time period by which the bank or broker must remit payment of the
exercise price, the interest or other earnings attributable to the payment and
the method of funding, if any, attributable to the payment.

 

(e)          Term of Option. The Committee shall determine the option exercise
period of each Option. The exercise period for Options shall not exceed ten
years from the grant date.

 

(f)           First Exercisable Date. Subject to Sections 10 and 13, no Option
may be exercised during the first year of its term or such longer period as may
be specified in the Award Agreement; provided, however, that the Committee may
in its discretion make any Option that is not yet exercisable immediately
exercisable as to all or a portion of the Shares underlying such Option.

 

(g)          Termination of Option. Subject to Section 13 below, all Options
shall terminate upon their expiration, their surrender, upon breach by the
optionee of any provisions of the Option, or in accordance with any other rules
and procedures incorporated into the terms and conditions governing the Options
as the Committee shall deem advisable or appropriate.

 

(h)         Incorporation by Reference. The Option shall contain a provision
that all the applicable terms and conditions of the Plan are incorporated by
reference therein.

 

(i)             Other Provisions. The Option shall also be subject to such other
terms and conditions as the Committee shall deem advisable or appropriate,
consistent with the provisions of the Plan.  In addition, Incentive Stock
Options granted under the Plan shall contain such other provisions as may be
necessary to meet the requirements of the Code and the Treasury Department
rulings and regulations issued thereunder with respect to Incentive Stock
Options.

 

7.              Stock Appreciation Rights.  Stock Appreciation Rights may be
granted hereunder to any Participant either alone or in addition to other Awards
granted under the Plan. The provisions of Stock Appreciation Rights need not be
the same with respect to each recipient. The Committee may impose such terms and
conditions or restrictions on the exercise of any Stock Appreciation Right as it
shall deem advisable or appropriate; provided that a Stock Appreciation Right
shall not have a grant price less than the Fair Market Value of a Share on the
date of grant or a term of greater than ten years.

 

8.              Restricted Stock.

 

(a)         Issuance. A Restricted Stock Award shall be subject to restrictions
imposed by the Committee at the time of grant for a period of time specified by
the Committee (the “Restriction Period”). Restricted Stock Awards may be issued
hereunder to Participants for no cash consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. Any Restricted Stock grant shall also be
subject to such other terms and conditions as the Committee shall deem advisable
or appropriate, consistent with the provisions of the Plan as herein set forth.

 

(b)         Registration. Any Restricted Stock issued hereunder may be evidenced
in such manner as the Committee, in its sole discretion, shall deem appropriate,
including, without limitation, book entry registration or issuance of a stock
certificate or certificates. In the event any stock certificates are issued in
respect of Shares of Restricted Stock awarded under the Plan, such certificates
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award.

 

(c)          Vesting.  Subject to Sections 10 and 13, and except to the extent
the Committee in its sole discretion specifies a longer vesting schedule in the
Restricted Stock Award, Shares of Restricted Stock awarded to any non-employee
Director (or to any employee Director to the extent granted to him or her in his
or her capacity as a Director) shall vest (i.e., the risk of forfeiture with
respect to such Shares shall lapse) on the first anniversary of the grant date. 
Subject to Sections 10 and 13 and except as provided in the previous sentence,
Shares of Restricted Stock awarded to any Participant shall vest ratably on the
first, second and third anniversaries of the grant date, unless otherwise

 

6

--------------------------------------------------------------------------------


 

specified by the Committee, in its sole discretion, in the Restricted Stock
Award.  Notwithstanding the foregoing, the Committee may in its discretion
accelerate vesting of a Restricted Stock Award as to all or a portion of the
Shares underlying the Award.

 

9.              Performance Awards.  Performance Awards may be paid in cash,
Shares, other property, or any combination thereof, and may be subject to such
other terms and conditions as the Committee shall deem advisable or appropriate,
consistent with the provisions of the Plan as set forth, in the sole discretion
of the Committee at the time of payment. Each grant of Performance Shares will
specify the performance goals which, if achieved, will result in payment or
early payment of the Award, and each grant may specify in respect of such
specified performance goals a level or levels of achievement and will set forth
a formula for determining the number of Performance Shares that will be earned
if performance is at or above the minimum level or levels, but falls short of
full achievement of the specified performance goal. The performance levels to be
achieved for each Performance Period and the amount of the Performance Shares to
be distributed shall be conclusively determined by the Committee. Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis. The Committee may designate whether any
Performance Award, either alone or in addition to other Awards granted under the
Plan, being granted to any Employee is intended to be “performance-based
compensation” as that term is used in Section 162(m) of the Code. Any such
Awards designated to be “performance-based compensation” shall be conditioned on
the achievement of one or more performance measures, to the extent required by
Code Section 162(m), and shall be issued in accordance with Section 12.

 

Performance Awards granted to an Employee may vest solely based upon the
achievement of the relevant performance goals, or subject to Section 10 below,
may be subject to forfeiture if the employment of such Participant is terminated
for any reason within one year following the issuance date of such Performance
Award or such longer period as may be specified in the Performance Award.

 

10.       Change In Control Provisions.

 

(a)         Unless the Committee or Board shall determine otherwise at the time
of grant with respect to a particular Award, and notwithstanding any other
provision of the Plan to the contrary, in the event a Participant’s employment
or service is involuntarily terminated without Cause (as determined by the
Committee or Board in its sole discretion) during the 12-month period following
a Change in Control:

 

(i)                         any Options and Stock Appreciation Rights
outstanding, and which are not then exercisable and vested, shall become
immediately fully vested and exercisable on the date of such termination;

 

(ii)                      the restrictions applicable to any Restricted Stock
shall lapse, and such Restricted Stock shall on the date of such termination
become free of all restrictions and limitations and become fully vested and
transferable to the full extent of the original grant; and

 

(iii)                   all Performance Awards shall be considered to be earned
and payable in full, based on the applicable performance criteria or, if not
determinable, at the target level and any other restriction shall lapse and such
Performance Awards shall be immediately settled or distributed.

 

(b)         Change in Control Cash Out. Notwithstanding any other provision of
the Plan, in the event of a Change in Control the Committee or Board may, in its
discretion, provide that each or any Award outstanding at the time of the Change
in Control shall, upon the occurrence of a Change in Control, be cancelled in
exchange for a cash payment to be made within 30 days of the Change in Control
in an amount equal to (i) with respect to an Option or Stock Appreciation Right,
the amount by which the Change in Control Price per Share exceeds the exercise
or grant price per Share under the Option or Stock Appreciation Right (the
“spread”) multiplied by the number of Shares granted under the Option or Stock
Appreciation Right and (ii) with respect to Restricted Stock Awards and
Performance Awards, an amount equal to the Change in Control Price multiplied by
the number of Shares issuable under the Restricted Stock Award or Performance
Award, as the case may be.

 

7

--------------------------------------------------------------------------------


 

(c)          To the extent a Participant is covered by another Benefit Plan
maintained by the Company or any Subsidiary, the terms of such Benefit Plan that
govern vesting in connection with a Change in Control shall govern the vesting
of such Participant’s Awards.  To the extent the Participant’s Awards are not
eligible for accelerated vesting thereunder, such Awards shall be entitled to
accelerated vesting to the extent provided in this Section 10.

 

11.       Compliance with Section 409A of the Code.

 

(a)         To the extent applicable, it is intended that the Plan and any
grants made hereunder comply with the provisions of Section 409A of the Code. 
The Plan and any grants made hereunder shall be administrated in a manner
consistent with this intent, and any provision that would cause the Plan or any
grant made hereunder to fail to satisfy Section 409A of the Code shall have no
force and effect unless and until amended to comply with Section 409A of the
Code (which amendment may be retroactive to the extent permitted by Section 409A
of the Code and may be made by the Board without the consent of Participants).
Any reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

 

(b)         In order to determine for purposes of Section 409A of the Code
whether a Participant is in the service of a member of the Company’s controlled
group of corporations under Section 414(b) of the Code (or by a member of a
group of trades or businesses under common control with the Company under
Section 414(c) of the Code) and, therefore, whether the Common Shares that are
or have been purchased by or awarded under the Plan to the Participant are
shares of “service recipient” stock within the meaning of Section 409A of the
Code:

 

In applying Code Section 1563(a)(1), (2) and (3) for purposes of determining the
Company’s controlled group under Section 414(b) of the Code, the language “at
least 50 percent” is to be used instead of “at least 80 percent” each place it
appears in Code Section 1563(a)(1), (2) and (3), and

 

In applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses under common control with the Company for purposes of
Section 414(c) of the Code, the language “at least 50 percent” is to be used
instead of “at least 80 percent” each place it appears in Treasury Regulation
Section 1.414(c)-2.

 

12.       Code Section 162(m) Provisions.

 

(a)         Notwithstanding any other provision of the Plan, if the Committee
determines at the time a Performance Award is granted to a Participant who is
then an officer that such Participant is, or is likely to be as of the end of
the tax year in which the Company would ordinarily claim a tax deduction in
connection with such Award, a Covered Employee, then the Committee may provide
that this Section 12 is applicable to such Award and if the Committee so
designates, then any provisions of the Plan which would violate the provisions
of Section 162(m) of the Code shall be inapplicable to such Award.

 

(b)         If a Performance Award is subject to this Section 12, then the
lapsing of restrictions thereon and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be subject to the achievement of
one or more objective performance goals established by the Committee, which
shall be based on the attainment of specified levels of one or any combination
of the following: revenues, cost reductions, operating income, income before
taxes, net income, adjusted net income, earnings per share, adjusted earnings
per share, operating margins, working capital measures, return on assets, return
on equity, return on invested capital, cash flow measures, market share,
shareholder return or economic value added of the Company or the Subsidiary or
division of the Company for or within which the Participant is primarily
employed. Such performance goals also may be based on the achievement of
specified levels of Company performance (or performance of an applicable
Subsidiary) under one or more of the measures described above relative to the
performance of other corporations. Such performance goals shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m) of the Code, or any successor provision
thereto, and the regulations thereunder.

 

(c)          Notwithstanding any provision of the Plan other than Section 10,
with respect to any Performance Award that is subject to this Section 12, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Award, and the Committee may not waive the achievement of the applicable
performance goals except in the

 

8

--------------------------------------------------------------------------------


 

case of the death or Disability of the Participant, or under such other
conditions where such waiver will not jeopardize the treatment of other Awards
under this Section as “performance-based compensation” under Section 162(m) of
the Code.

 

(d)         The Committee shall have the power to impose such other restrictions
on Awards subject to this Section 12 as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.

 

13.       Termination of Service.

 

(a)         Unless otherwise provided in the relevant Award Agreement or in a
Benefit Plan applicable to the Award, upon the termination of a Participant’s
service as an Employee of the Company or one of its Subsidiaries or as a
non-employee Director (the date of such termination referred to as the “Service
Termination Date”):

 

(i)                         Options and Stock Appreciation Rights of such
Participant to the extent exercisable on the Service Termination Date shall
continue to be exercisable until, and shall cease to be exercisable after, the
earlier of (A) the date that the Option or Stock Appreciation Right terminates
or expires in accordance with its terms or (B) the expiration of the following
time period after termination of service with the Company or Subsidiary: (1) the
original term of such Option or Stock Appreciation Right if such service ceased
due to Retirement, (2) twelve months if such service ceased due to death or
Disability, (3) three months if such service ceased as a result of a termination
for any other reason, or (4) such other period as the Committee may determine in
its discretion, whether prior to or following the grant of an Award, not to
exceed ten years from the grant date; provided that, in the event of a
termination of service for Cause, such Participant’s right to any further
payments, vesting or exercisability with respect to any Award shall be forfeited
in its entirety; and

 

(ii)                      the Participant shall forfeit each (i) share of
Restricted Stock and (ii) Performance Award held by the Participant at the
Service Termination Date as to which, as of that date, any restrictions or
conditions have not lapsed or been waived; provided, however, that if the
Participant paid an acquisition price for any of such Restricted Stock, the
Company shall fully reimburse the acquisition price to the Participant on or
promptly following the Service Termination Date.

 

(b)         Notwithstanding anything set forth in clause (a) above, (i) if a
termination of service results from the Participant’s death or Retirement, then
on the Service Termination Date all outstanding Options and Stock Appreciation
Rights held by such Participant on the Service Termination Date that are not
then exercisable and vested shall become immediately fully vested and
exercisable, and (ii) if a termination of service results from the Participant’s
death, any Restricted Stock held by such Participant on the Service Termination
Date shall immediately become fully vested and transferable to the full extent
of the original grant.

 

(c)          Notwithstanding anything set forth in clause (a) above or in
Section 6, and unless the Committee determines otherwise, in the event that (i)
the holder of an Option or a Stock Appreciation Right dies, (ii) his
representative has a right to exercise such Option or Stock Appreciation Right
(the “Decedent’s Award”), (iii) the Decedent’s Award is not exercised by the
last day on which it is exercisable (the “Final Exercise Date”), and (iv) the
exercise or grant price per share is below the Fair Market Value of a Share on
such date, the Committee shall either (i) cancel the Option or Stock
Appreciation Right in exchange for a cash payment equal to the excess of (a) the
Fair Market Value of one Share on the Final Exercise Date over (b) the exercise
or grant price of the Decedent’s Award, multiplied by the number of Shares
granted under the Option or Stock Appreciation Right or (ii) deem the Decedent’s
Award to be exercised on the Final Exercise Date via a cashless exercise
procedure determined by the Committee, and in either case, the resulting
proceeds net of any required tax withholding shall be paid to the
representative.

 

(d)         Notwithstanding anything set forth in clause (a) above, if a
termination of service results from a Participant’s Disability, then on the
Service Termination Date (i) those tranche(s) of the outstanding Options and
Stock Appreciation Rights held by such Participant on the Service Termination
Date that would have vested in accordance with the Award Agreement during the 12
month period following the Service Termination Date but for the cessation of the
Participant’s service with the Company or its Subsidiary as an Employee or
service as a non-employee Director, shall become immediately vested and
exercisable, and (ii) the risk of forfeiture and other restrictions on transfer
applicable to tranche(s) of outstanding Restricted Stock held by such
Participant on the Service Termination

 

9

--------------------------------------------------------------------------------


 

Date which would have lapsed in accordance with the Award Agreement during the
12 month period following the Service Termination Date but for the cessation of
the Participant’s service with the Company or its Subsidiary as an employee or
his service as a non-employee Director shall immediately be deemed to have
lapsed.

 

14.       Amendments and Termination.

 

(a)         The Board may amend, alter, suspend, discontinue or terminate the
Plan or any portion thereof at any time; provided, however, that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without (i) stockholder approval if such approval is necessary to qualify for or
comply with any tax or regulatory requirement for which or with which the Board
deems it necessary or desirable to qualify or comply, (ii) the consent of the
affected Participant, if such action would materially impair the rights of such
Participant under any outstanding Award or (iii) approval of the holders of a
majority of the outstanding Common Stock with respect to any alteration or
amendment to the Plan which increases the maximum number of Shares of Common
Stock which may be issued under the Plan (except to the extent contemplated by
Section 4(c) above), extends the term of the Plan or of options granted
thereunder, changes the eligibility criteria in Section 5, or reduces the
exercise or grant price below that now provided for in the Plan.

 

(b)         Subject to Section 12, the Committee may delegate to another
committee, as it may appoint, the authority to take any action consistent with
the terms of the Plan, either before or after an Award has been granted, which
such other committee deems necessary or advisable to comply with any government
laws or regulatory requirements of a foreign country, including but not limited
to, modifying or amending the terms and conditions governing any Awards, or
establishing any local country plans as sub-plans to this Plan. In addition,
under all circumstances, the Committee may make non-substantive administrative
changes to the Plan as to conform with or take advantage of governmental
requirements, statutes or regulations.

 

(c)          The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment to an outstanding Award
shall (i) materially impair the rights of any Participant without his or her
consent or (ii) except for adjustments made pursuant to Section 4(c) or in
connection with Substitute Awards, reduce the exercise or grant price of
outstanding Options or Stock Appreciation Rights or cancel or amend outstanding
Options or Stock Appreciation Rights for the purpose of repricing, replacing or
regranting such Options or Stock Appreciation Rights with an exercise or grant
price that is less than the exercise or grant price of the original Options or
Stock Appreciation Rights without stockholder approval. Any change or adjustment
to an outstanding Incentive Stock Option shall not, without the consent of the
Participant, be made in a manner so as to constitute a “modification” that would
cause such Incentive Stock Option to fail to continue to qualify as an Incentive
Stock Option.  Notwithstanding the foregoing, any adjustments made pursuant to
Section 4(c) shall not be subject to these restrictions.

 

15.       Dividends.  Subject to the provisions of the Plan and any Award
Agreement, the recipient of a Restricted Stock Award may, if so determined by
the Committee, be entitled to receive cash or stock dividends, or cash payments
in amounts equivalent to cash or stock dividends on Shares (“dividend
equivalents”) with respect to the number of Shares covered by the Restricted
Stock Award, as determined by the Committee, in its sole discretion, and the
Committee may provide that such amounts (if any) shall be deemed to have been
reinvested in additional Shares or otherwise reinvested.

 

16.       General Provisions.

 

(a)         An Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant or, in the event of a Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law and/or court
supervision.; provided that the Committee, in its sole discretion, may permit
additional transferability, on a general or specific basis, and may impose
conditions and limitations on any permitted transferability.

 

(b)         No Employee shall have the right to be selected to receive an Option
or other Award under this Plan or, having been so selected, to be selected to
receive a future Award grant or Option. Neither the Award nor any benefits
arising out of the Plan shall constitute part of a Participant’s employment or
service contract with the Company or

 

10

--------------------------------------------------------------------------------


 

any Subsidiary and, accordingly, the Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Board without
giving rise to liability on the part of the Company or any Subsidiary for
severance payments. The Awards under the Plan are not intended to be treated as
compensation for any purpose under any other Company plan.

 

(c)          No Employee shall have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of Employees or
Participants under the Plan.

 

(d)         The prospective recipient of any Award under the Plan shall not,
with respect to such Award, be deemed to have become a Participant, or to have
any rights with respect to such Award, until and unless such recipient shall
have accepted an Award Agreement or other instrument evidencing the Award.

 

(e)          Nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment or service contract or confer or be deemed to
confer on any Employee or Participant any right to continue in the employ or
service of, or to continue any other relationship with, the Company or any
Subsidiary or limit in any way the right of the Company or any Subsidiary to
terminate an Employee’s employment or Participant’s service at any time, with or
without cause.

 

(f)           All certificates for Shares delivered under the Plan pursuant to
any Award shall be subject to such stock-transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Shares are then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

(g)          No Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would comply with all applicable requirements of the U.S. federal
securities laws and any other laws to which such offer, if made, would be
subject.

 

(h)         Except as otherwise required in any applicable Award Agreement or by
the terms of the Plan, recipients of Awards under the Plan shall not be required
to make any payment or provide consideration other than the rendering of
services.

 

(i)             The Company and its Subsidiaries shall be authorized to withhold
from any Award granted or payment due under the Plan the amount of withholding
taxes due in respect of an Award or payment hereunder and to take such other
action as may be necessary in the opinion of the Company or Subsidiary to
satisfy all obligations for the payment of such taxes. The Committee shall be
authorized to establish procedures for election by Participants to satisfy such
obligation for the payment of such taxes by delivery of or transfer of Shares to
the Company (to the extent the Participant has owned the surrendered shares for
more than six months if such a limitation is necessary to avoid a charge to the
Company for financial reporting purposes), or by directing the Company to retain
Shares (up to the Employee’s minimum required tax withholding rate) otherwise
deliverable in connection with the Award.

 

(j)            Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

(k)         Any Award shall contain a provision that it may not be exercised at
a time when the exercise thereof or the issuance of Shares thereunder would
constitute a violation of any federal or state law or listing requirements of
the New York Stock Exchange for such Shares or a violation of any foreign
jurisdiction where Awards are or will be granted under the Plan. The provisions
of the Plan shall be construed, regulated and administered according to the laws
of the State of New Jersey without giving effect to principles of conflicts of
law, except to the extent superseded by any controlling Federal statute.

 

(l)             If any provision of the Plan is or becomes or is deemed invalid,
illegal or unenforceable in any jurisdiction, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be

 

11

--------------------------------------------------------------------------------


 

construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

 

(m)     Awards may be granted to Participants who are foreign nationals or
employed outside the United States, or both, on such terms and conditions
different from those applicable to Awards to Employees employed in the United
States as may, in the judgment of the Committee, be necessary or desirable in
order to recognize differences in local law or tax policy. The Committee also
may impose conditions on the exercise or vesting of Awards in order to minimize
the Company’s obligation with respect to tax equalization for Employees on
assignments outside their home country.

 

(n)         If approved by the Committee in its sole discretion, an Employee’s
absence or leave because of military or governmental service or disability shall
not be considered an interruption of employment for any purpose under the Plan.

 

(o)         If an Award granted to a Participant under the Plan is also covered
by another Benefit Plan (such as the Long Term Incentive Plan or an employment
or severance agreement), the Award shall also be subject to the terms of such
Benefit Plan(s).  The Plan and all such Benefit Plans that cover the Participant
and the Award shall be construed in a consistent manner.  In the event of a
conflict between the terms and conditions of the Plan and any of the Benefit
Plans as they relate to an Award hereunder, the order of precedence shall be as
follows: (i) any Benefit Plan that constitutes an employment or severance
agreement; (ii) any Benefit Plan that constitutes a long term incentive plan or
other plan which covers equity awards issued under the Plan; and (iii) the Plan;
provided, however, that no effect shall be given to any provision of any Benefit
Plan that conflicts with any provision of the Plan if and to the extent that
such conflicting provision in the Benefit Plan could not have been approved by
the Board as an amendment to the Plan pursuant to Section 14(a) of the Plan
without stockholder approval or the consent of the relevant Participant, unless
and until such approval or consent has been obtained.

 

17.       Term of Plan.  The Plan shall terminate on the tenth anniversary of
the Effective Date, unless sooner terminated by the Board pursuant to Section
14.

 

18.       Compliance with Section 16.  With respect to Participants subject to
Section 16 of the Exchange Act (“Members”), transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act. To the extent that compliance with any Plan
provision applicable solely to such Members that is included solely for purposes
of complying with Rule 16b-3 is not required in order to bring a transaction by
such Member in compliance with Rule 16b-3, it shall be deemed null and void as
to such transaction, to the extent permitted by law and deemed advisable by the
Committee. To the extent any provision in the Plan or action by the Committee
involving such Members is deemed not to comply with an applicable condition of
Rule 16b-3, it shall be deemed null and void as to such Members, to the extent
permitted by law and deemed advisable by the Committee.

 

12

--------------------------------------------------------------------------------